Exhibit 10.11

COVIDIEN SUPPLEMENTAL SAVINGS
AND RETIREMENT PLAN

Adopted by Tyco Healthcare Group LP
as of June 29, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

ARTICLE I

PURPOSE

 

1

 

 

 

 

1.1

Supplemental Savings and Retirement Plan

 

1

1.2

Benefits Under the Tyco SSRP and the Plan

 

1

1.3

Deferred Compensation Plan

 

1

1.4

Transferred Participant Elections under the Tyco SSRP

 

2

1.5

Compliance with Code Section 409A

 

2

 

 

 

ARTICLE II

DEFINITIONS

 

2

 

 

 

 

2.1

Account

 

2

2.2

Affiliated Company

 

2

2.3

Base Salary

 

3

2.4

Base Salary Deferral

 

3

2.5

Beneficiary(ies)

 

3

2.6

Board

 

3

2.7

Bonus Compensation

 

3

2.8

Bonus Compensation Deferral

 

3

2.9

Cause

 

3

2.10

Change of Control

 

3

2.11

Code

 

4

2.12

Company

 

5

2.13

Company Credit

 

5

2.14

Compensation

 

5

2.15

Compensation Deferral

 

5

2.16

Covidien

 

5

2.17

Disability

 

5

2.18

Discretionary Credit

 

6

2.19

Effective Date

 

6

2.20

Eligible Employee

 

6

2.21

Enrollment and Payment Agreement

 

6

2.22

Exchange Act

 

6

2.23

Fiscal Year

 

6

2.24

In-Service Payment

 

6

2.25

Matching Credit

 

6

2.26

Maximum Matching Percentage

 

7

2.27

Measurement Funds

 

7

2.28

Participant

 

7

2.29

Plan

 

7

2.30

Plan Administrator

 

7

2.31

Plan Year

 

7

2.32

Responsible Company

 

7

2.33

Retirement

 

7

2.34

RSIP

 

7

2.35

RSIP Election

 

8

2.36

Separation

 

8

 

i


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

2.37

Spillover Deferrals

 

8

2.38

Termination Date

 

8

2.39

Termination Payment

 

8

2.40

Tyco SSRP

 

8

2.41

Year of Service

 

8

 

 

 

 

ARTICLE III

ADMINISTRATION

 

8

 

 

 

 

3.1

Plan Administrator

 

8

 

 

 

 

ARTICLE IV

ELIGIBILITY FOR PARTICIPATION

 

9

 

 

 

 

4.1

Current Participants

 

9

4.2

Future Employees

 

9

 

 

 

 

ARTICLE V

BASIC DEFERRAL PARTICIPATION

 

9

 

 

 

 

5.1

Election to Participate

 

9

5.2

Amount of Deferral Election

 

10

5.3

Deferral Limits

 

10

5.4

Period of Commitment

 

10

5.5

Change of Status

 

10

5.6

Vesting of Compensation Deferrals

 

10

 

 

 

 

ARTICLE VI

SPILLOVER PARTICIPATION/MATCHING, COMPANY AND DISCRETIONARY CREDITS

 

10

 

 

 

 

6.1

Spillover Election

 

10

6.2

Matching Credits

 

11

6.3

Company Credits

 

11

6.4

Discretionary Credits

 

12

6.5

Vesting of Matching, Company and Discretionary Credits

 

12

 

 

 

 

ARTICLE VII

PARTICIPANT ACCOUNT

 

12

 

 

 

 

7.1

Establishment of Account

 

12

7.2

Earnings (or Losses) on Account

 

13

7.3

Valuation of Account

 

13

7.4

Statement of Account

 

13

7.5

Payments from Account

 

13

7.6

Separate Accounting

 

13

 

 

 

 

ARTICLE VIII

PAYMENTS TO PARTICIPANTS

 

14

 

 

 

 

8.1

Annual Election

 

14

8.2

Change in Election

 

14

 

ii


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

8.3

Cash-Out Payments

 

14

8.4

Death or Disability Benefit

 

15

8.5

Valuation of Payments

 

15

8.6

Unforeseeable Emergency

 

15

8.7

Withholding Taxes

 

15

8.8

Effect of Payment

 

15

 

 

 

 

ARTICLE IX

CLAIMS PROCEDURES

 

16

 

 

 

 

9.1

Filing a Claim

 

16

9.2

Appeal of Denied Claims

 

17

9.3

Claim Limitation Period.

 

18

9.4

Legal Action

 

19

9.5

Discretion of the Plan Administrator

 

19

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

19

 

 

 

 

10.1

Protective Provisions

 

19

10.2

Inability to Locate Participant or Beneficiary

 

19

10.3

Designation of Beneficiary

 

19

10.4

No Contract of Employment

 

19

10.5

No Limitation on Company Actions

 

20

10.6

Obligations to Company

 

20

10.7

No Liability for Action or Omission

 

20

10.8

Nonalienation of Benefits

 

20

10.9

Liability for Benefit Payments

 

20

10.10

Covidien Guarantee

 

21

10.11

Unfunded Status of Plan

 

21

10.12

Forfeiture for Cause

 

21

10.13

Governing Law

 

21

10.14

Severability of Provisions

 

21

10.15

Headings and Captions

 

22

10.16

Gender, Singular and Plural

 

22

10.17

Notice

 

22

10.18

Amendment and Termination

 

22

10.19

Delay of Payment for Specified Employees

 

22

10.20

Special Rule Regarding Election Changes in 2005, 2006 and 2007

 

22

 

iii


--------------------------------------------------------------------------------


COVIDIEN SUPPLEMENTAL SAVINGS AND
RETIREMENT PLAN

ARTICLE I
Purpose

1.1                                 Supplemental Savings and Retirement Plan.
The name of this plan is the Covidien Supplemental Savings and Retirement Plan. 
The Plan is effective as of and contingent upon the Separation and was created
as a spin-off from and a continuation of the Tyco Supplemental Savings and
Retirement Plan (“Tyco SSRP”) with respect to the Accounts of certain
Participants who are aligned with the Tyco Healthcare business unit in
conjunction with the separation of Covidien Ltd. and its underlying subsidiaries
from the Tyco International Ltd. controlled group of corporations (the
“Separation”).  This Separation results from a transaction whereby the public
shareholders of Tyco International Ltd. (“TIL”) will be issued stock dividends
consisting of the common stock of Tyco Electronics Ltd. and Covidien Ltd., as
described in Forms 10 filed with the SEC by Tyco Electronics Ltd. and Covidien
Ltd. on January 18, 2007.  The Plan was also created to provide certain of the
key employees of the Company and the key employees of its parents, subsidiaries
and affiliates with the ability to defer receipt of compensation that would
otherwise be payable to them and to make up for amounts that could not be
contributed on their behalf as matching contributions under the Covidien
Retirement Savings and Investment Plan due to certain restrictions applicable
under the Internal Revenue Code of 1986, as amended.

1.2                                 Benefits Under the Tyco SSRP and the Plan. 
With respect to each Participant (or Beneficiary, as applicable) who
participated in the Tyco SSRP prior to the Separation and who was aligned with
the Tyco Healthcare business unit, Tyco International Management Company shall
transfer from the Tyco SSRP to such Participant’s or Beneficiary’s Account under
the Plan an amount equal to the value of the notional accounts credited to the
Participant or Beneficiary under the Tyco SSRP immediately prior to such
transfer.  The transfer of the value of such notional accounts pursuant to this
paragraph shall be in lieu of maintaining such credits and liabilities under the
Tyco SSRP and such transfer shall occur as of, and is contingent upon, the
Separation.

Benefits for any Participant or Beneficiary that were credited under the Tyco
SSRP prior to the Effective Date and which were transferred to this Plan will be
determined in accordance with the provisions of the Tyco SSRP, but paid in
accordance with this Plan, unless modifications to such transferred benefits are
specifically provided by a subsequent amendment to this Plan.  Benefits credited
on and after the Effective Date shall be determined in accordance with the
provisions of this Plan.

1.3                                 Deferred Compensation Plan.  The Company
intends that the Plan shall at all times be maintained on an unfunded basis for
federal income tax purposes under the Code, and administered as a non-qualified,
“top hat” plan exempt from the substantive requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The provisions of
this Plan shall apply to Base Salary Deferrals, Bonus

1


--------------------------------------------------------------------------------


Compensation Deferrals, Spillover Deferrals, Matching Credits, Company Credits
and Discretionary Credits and to any earnings credited thereon.

1.4                                 Transferred Participant Elections under the
Tyco SSRP.  The Accounts of Participants and Beneficiaries that are transferred
to the Plan from the Tyco SSRP in conjunction with the Separation (“Transferred
Participants”) shall be subject to certain special terms and conditions as
follows:

(a)                                  Beneficiary Designation.  Absent an
affirmative election to the contrary, a Transferred Participant’s election to
designate a beneficiary(ies) under the Tyco SSRP shall be deemed to be an
election to designate the same beneficiary(ies) under the Plan.

(b)                                 Enrollment and Payment Agreement.  A
Transferred Participant’s Enrollment and Payment Agreement under the Tyco SSRP
prior to the Effective Date (i) shall be deemed to be an election to make
Compensation Deferrals under the Plan, (ii) shall be deemed to be an election as
to the timing and form of distribution for amounts relating to the applicable
Enrollment and Payment Agreement, and (iii) shall be deemed to be an election to
allocate his or her Account to certain Measurement Funds under the Plan, as
provided in Section 7.2 of the Plan.

(c)                                  Deferral Elections for 2007.  Irrevocable
Compensation Deferral elections made under the Tyco SSRP for the 2007 Plan Year
shall be deemed to be elections to make irrevocable Compensation Deferrals under
the Plan for the 2007 Plan Year.

1.5                                 Compliance with Code Section 409A.  The
terms of this Plan are intended to, and shall be interpreted and applied so as
to, comply in all respects with the provisions of Code Section 409A and
regulations and rulings thereunder.

ARTICLE II
Definitions

For ease of reference, the following definitions will be used in the Plan:

2.1                                 Account.  “Account” means the bookkeeping
account maintained on the books of the Company used solely to calculate the
amount payable to each Participant who defers Compensation under this Plan or is
otherwise entitled to a benefit under Article VI and shall not constitute a
separate fund of assets.  The term “Account” includes the value of amounts
transferred from the Tyco SSRP in conjunction with the Separation.

2.2                                 Affiliated Company.  “Affiliated Company”
shall mean. (a) a corporation which, together with the Company, is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code), (b)
a trade or business (whether or not incorporated) which is under common control
(as defined in Section 414(c) of the Code) with Covidien, (c) a corporation,
partnership or other entity which, together with

2


--------------------------------------------------------------------------------


Covidien, is a member of an affiliated service group (as defined in Section
414(m) of the Code), or (d) an organization which is required to be aggregated
with Covidien pursuant to regulations promulgated under Section 414(o) of the
Code.

2.3                                 Base Salary.  “Base Salary” means the annual
rate of base salary paid to each Participant as of any date of reference before
any reduction for any amounts deferred by the Participant pursuant to Section
401(k) or Section 125 of the Code, or pursuant to this Plan or any other
non-qualified plan which permits the voluntary deferral of compensation.

2.4                                 Base Salary Deferral.  “Base Salary
Deferral” means that portion of Base Salary as to which a Participant has made
an election to defer receipt pursuant to Article V.

2.5                                 Beneficiary(ies).  “Beneficiary” or
“Beneficiaries” means the person or persons designated by the Participant to
receive payments under this Plan in the event of the Participant’s death as
provided in Section 10.3.

2.6                                 Board.  “Board” means the Board of Directors
of Covidien.

2.7                                 Bonus Compensation.  “Bonus Compensation”
means any annual performance-based cash bonus or incentive compensation payable
to a Participant as of any date of reference before any reduction for any
amounts deferred by the Participant pursuant to Section 401(k) or Section 125 of
the Code, or pursuant to this Plan or any other non-qualified plan which permits
the voluntary deferral of compensation.  Bonus Compensation shall not include
any special or one-time bonus payment or any amount paid under any equity
incentive plan.

2.8                                 Bonus Compensation Deferral.  “Bonus
Compensation Deferral” means that portion of Bonus Compensation as to which a
Participant has made an election to defer receipt pursuant to Article V.

2.9                                 Cause.  “Cause” means a Participant’s (i)
substantial failure or refusal to perform duties and responsibilities of his or
her job as required by the Company, (ii) violation of any fiduciary duty owed to
the Company, (iii) conviction of a felony or misdemeanor, (iv) dishonesty, (v)
theft, (vi) violation of Company rules or policy, or (vii) other egregious
conduct, that has or could have a serious and detrimental impact on the Company
and its employees.  The Plan Administrator, in its sole and absolute discretion,
shall determine Cause.  Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

2.10                           Change of Control.  “Change of Control” means any
of the following events:

(a)                                  any “person” (as defined in Sections 13(d)
and 14(d) of the Exchange Act), excluding for this purpose (i) Covidien or any
subsidiary company (wherever incorporated) of Covidien as defined by Section 86
of the

3


--------------------------------------------------------------------------------


Companies Act 1981 of Bermuda, as amended (a “Subsidiary”) and (ii) any employee
benefit plan of Covidien or any Subsidiary (or any person or entity organized,
appointed or established by Covidien for or pursuant to the terms of any such
plan that acquires beneficial ownership of voting securities of Covidien), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities of Covidien representing more than 30% of
the combined voting power of Covidien’s then-outstanding securities; provided,
however, that no Change of Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by Covidien;

(b)                                 persons who, as of the Amendment Effective
Date, constitute the Board (the “Incumbent Directors”) cease for any reason
(including without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction) to constitute at least a majority thereof,
provided that any person becoming a Director of Covidien subsequent to the
Amendment Effective Date shall be considered an Incumbent Director if such
person’s election or nomination for election was approved by a vote of at least
50% of the Incumbent Directors; but provided further that any such person whose
initial assumption of office is in connection with an actual or threatened proxy
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
defined in Sections 13(d) and 14(d) of the Exchange Act) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director;

(c)                                  consummation of a reorganization, merger or
consolidation or sale or other disposition of at least 80% of the assets of
Covidien (a “Business Combination”), in each case, unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of Covidien
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50% of the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which, as a result of such
transaction, owns Covidien or all or substantially all of Covidien’s assets
either directly or through one or more Subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the outstanding voting securities of Covidien; or

(d)                                 approval by the stockholders of Covidien of
a complete liquidation or dissolution of Covidien.

2.11                           Code.  “Code” means the Internal Revenue Code of
1986, as amended (and any regulations thereunder).

4


--------------------------------------------------------------------------------


2.12                           Company.  “Company” means Tyco Healthcare Group
LP, a Delaware limited partnership, and its parents, subsidiaries, affiliates
and successors (excluding any parent, subsidiary or affiliate that has not been
approved by the Company for participation in this Plan).  Where the context so
requires, “Company” used in reference to a Participant means the specific entity
that is part of the Company as defined herein that employs the Participant at
any relevant time.

2.13                           Company Credit.  “Company Credit” means an amount
credited by the Company for the benefit of a Participant pursuant to Section
6.3.

2.14                           Compensation.  “Compensation” means an Eligible
Employee’s (i) Base Salary as in effect from time to time during a Plan Year,
(ii) Commission Compensation earned during a Plan Year and (iii) Bonus
Compensation earned for an applicable Fiscal Year.  For purposes of determining
a Participant’s Company Credits under Section 6.3 and Discretionary Credits
under Section 6.4 for any Plan Year, Compensation shall include only Base
Salary, Bonus Compensation and Commission Compensation actually paid to the
Participant during such Plan Year.  Moreover, for purposes of Spillover Deferral
elections under Section 6.1, Compensation shall not include Commission
Compensation.  In no event shall any of the following items be treated as
Compensation hereunder: (i) payments from this Plan or any other Company
nonqualified deferred compensation plan; (ii) income from the exercise of
nonqualified stock options or from the disqualifying disposition of incentive
stock options, or realized upon vesting of restricted stock or the delivery of
shares in respect of restricted stock units (or other similar items of income
related to equity compensation grants or exercises); (iii) reimbursement for
moving expenses or other relocation expenses; (iv) mortgage interest
differentials; (v) payment for reimbursement of taxes; (vi) international
assignment premiums, allowances or other reimbursements; or (vii) any other
payments as determined by the Plan Administrator in its sole discretion.

2.15                           Compensation Deferral.  “Compensation Deferral”
means that portion of Compensation as to which a Participant has made an annual
irrevocable election to defer receipt pursuant to Article V or Section 6.1.  A
Participant’s Compensation Deferral may consist of Base Salary Deferrals, Bonus
Compensation Deferrals, Spillover Deferrals, or a combination thereof, as
applicable to the Participant.

2.16                           Covidien.  “Covidien” means Covidien Ltd., a
Bermuda corporation.

2.17                           Disability.  “Disability” means that a
Participant either (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving (and has received for at least three months) income
replacement benefits under any Company-sponsored disability benefit plan.  A
Participant who has been determined to be eligible for Social Security
disability benefits shall be presumed to have a Disability as defined herein.

5


--------------------------------------------------------------------------------


2.18                           Discretionary Credit.  “Discretionary Credit”
means any amount credited to a Participant’s Account under Section 6.4.

2.19                           Effective Date.  “Effective Date” means the
original effective date of the Plan, which is as of and contingent upon the
Separation.

2.20                           Eligible Employee.  “Eligible Employee” for all
purposes under this Plan other than eligibility for a Company Credit under
Section 6.3 includes any employee of the Company who is (i) a U.S. citizen or a
resident alien permanently assigned to work in the United States, (ii) paid on
the United States payroll (other than Puerto Rico), (iii) either (a) subject to
the requirements of Section 16(a) of the Exchange Act, (b) included in career
bands 1-3 of the Company’s pay scale, or (c) included in career band 4 of the
Company’s pay scale and nominated by the Company for participation in this Plan,
(iv) paid a Base Salary for a relevant Plan Year that exceeds the “highly
compensated employee” dollar threshold under Code Section 414(q)(1)(B) for such
year and (v) has management responsibility.  Solely for purposes of determining
eligibility for Company Credits under Section 6.3, “Eligible Employee” includes
any employee of the Company who meets the requirements set forth in (i) and (ii)
above and who, for a relevant Plan Year, is paid Compensation in excess of the
limitation on includible compensation under Section 401(a)(17) of the Code. 
Notwithstanding the foregoing, employees eligible to participate in any
“Non-U.S. Covidien Retirement Plan” shall not be Eligible Employees for purposes
of the Plan.  A “Non-U.S. Covidien Retirement Plan” is defined as any pension or
retirement plan, program or scheme established outside the United States of
America that is either sponsored by a non-US Covidien Affiliated Company or is
mandated by a governmental body or under the terms of a bargaining agreement and
shall include any termination or retirement indemnity program and the national
social security arrangements in Italy, Portugal and Spain, but shall exclude
national social security arrangements in any other country.

2.21                           Enrollment and Payment Agreement.  “Enrollment
and Payment Agreement” means the authorization form that an Eligible Employee
files with the Plan Administrator to elect a Compensation Deferral under the
Plan for a Plan Year, and/or to elect the timing and form of distribution for
Company Credits or Discretionary Credits for a Plan Year.  An Enrollment and
Payment Agreement may be filed in any form so designated by the Plan
Administrator, including electronically.

2.22                           Exchange Act.  “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

2.23                           Fiscal Year.  “Fiscal Year” means the Company’s
fiscal year, which is the 52- or 53-week period ending on the last Friday of
each September.

2.24                           In-Service Payment.  “In-Service Payment” has the
meaning set forth in Section 8.1.

2.25                           Matching Credit.  “Matching Credit” means an
amount credited to a Participant’s Account under Section 6.2.

6


--------------------------------------------------------------------------------


2.26                           Maximum Matching Percentage.  “Maximum Matching
Percentage” for any Plan Year means the maximum matching contribution percentage
available under the RSIP for such Plan Year for an individual who has the same
Years of Service as the Participant (disregarding any limit on the amount of
matching contributions to the RSIP imposed as a result of the operation of the
limitations in Section 401(a)(17), Section 402(g) or Section 415(c) of the
Code).

2.27                           Measurement Funds.  “Measurement Funds” means one
or more of the independently established funds or indices that are identified by
the Plan Administrator.  These Measurement Funds are used solely to calculate
the earnings that are credited to each Participant’s Account(s) in accordance
with Article VII below, and do not represent any beneficial interest on the part
of the Participant in any asset or other property of the Company.  The
determination of the increase or decrease in the performance of each Measurement
Fund shall be made by the Plan Administrator in its reasonable discretion. 
Measurement Funds may be replaced, new funds may be added, or both, from time to
time in the discretion of the Plan Administrator; provided that if the
Measurement Funds hereunder correspond with funds available for investment under
the RSIP, then, unless the Plan Administrator otherwise determines in its
discretion, any addition, removal or replacement of investment funds under the
RSIP shall automatically result in a corresponding change to the Measurement
Funds hereunder.

2.28                           Participant.  “Participant” means any employee
who satisfies the eligibility requirements and has an Account set forth in
Article IV or a former employee who has an Account that is not fully
distributed.  In the event of the death or incompetency of a Participant, the
term means his or her personal representative or guardian.

2.29                           Plan.  “Plan” means this Plan, entitled the
Covidien Supplemental Savings and Retirement Plan, as amended from time to time
hereafter.

2.30                           Plan Administrator.  “Plan Administrator” means
the Retirement Administrative Committee appointed in accordance with the
Covidien Ltd. Governance Structure to manage and administer the Plan (or, where
the context so requires, any delegate of the Plan Administrator).

2.31                           Plan Year.  “Plan Year” means the 12 month period
beginning on each January 1 and ending on the following December 31.

2.32                           Responsible Company.  “Responsible Company” has
the meaning assigned to that term in Section 10.9.

2.33                           Retirement.  “Retirement” means termination of
Company employment (other than for Cause) (i) after attaining age 55 and (ii)
with a combination of age and Years of Service at termination totaling at least
60.

2.34                           RSIP.  “RSIP” means the Covidien Retirement
Savings and Investment Plan (or its immediate predecessor or any successor plan
if the context so indicates) applicable to a Participant.

7


--------------------------------------------------------------------------------


2.35                           RSIP Election.  “RSIP Election” means the
percentage of the Participant’s compensation that he or she has elected to
contribute on a pre-tax basis to the RSIP for a Plan Year, determined at the
beginning of such Plan Year.

2.36                           Separation.  “Separation” means a transaction
whereby the public shareholders of Tyco International Ltd. will be issued stock
dividends consisting of the common stock of Tyco Electronics Ltd. and Covidien
Ltd., as described in Forms 10 filed with the SEC by Tyco Electronics Ltd. and
Covidien Ltd. on January 18, 2007.  As a result of the transaction, Covidien
Ltd. and its underlying subsidiaries will no longer be an Affiliated Company
with respect to Tyco International Ltd.  The Separation occurred on June 29,
2007.

2.37                           Spillover Deferrals.  “Spillover Deferrals” means
Compensation Deferrals credited to the Account of a Participant as a result of
an election made for a Plan Year by such Participant in accordance with the
terms of Section 6.1.

2.38                           Termination Date.  “Termination Date” means the
last day of a Participant’s active employment with the Company and all
Affiliated Companies without regard to any compensation continuation
arrangement, as determined by the Plan Administrator in its sole discretion and
shall be determined in accordance with the provisions of Treasury Regulations
Section 1.409A-1(h)(1)(ii).  A Participant who terminates active employment with
the Company during a Plan Year, and thereafter resumes active employment with
the Company or an Affiliated Company prior to the beginning of the next Plan
Year, shall not be deemed to have had a Termination Date hereunder with respect
to the first employment termination.

2.39                           Termination Payment.  “Termination Payment” has
the meaning set forth in Section 8.1.

2.40                           Tyco SSRP.  “Tyco SSRP” means the Tyco
Supplemental Savings and Retirement Plan in effect on the Separation.

2.41                           Year of Service.  “Year of Service” means a Year
of Service as determined under the RSIP.

ARTICLE III
Administration

3.1                                 Plan Administrator.  The Plan shall be
administered by the Plan Administrator, which shall have full discretionary
power and authority to interpret the Plan; to prescribe, amend and rescind any
rules, forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan; and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan.

8


--------------------------------------------------------------------------------


ARTICLE IV
Eligibility for Participation

4.1                                 Current Participants.  Any Eligible Employee
who (i) elected to make Compensation Deferrals under Section 5.1 or 6.1 under
the Tyco SSRP effective for the 2007 Plan Year or (ii) is entitled to a Company
Credit or a Discretionary Credit for the Plan Year which contains the Effective
Date shall be deemed a Participant as of the Effective Date.  An individual who
is not otherwise an Eligible Employee as of the Effective Date but who has an
Account transferred to this Plan from the Tyco SSRP shall also be deemed a
Participant as of the Effective Date.  An individual shall remain a Participant
until that individual has received full payment of all amounts credited to the
Participant’s Account.

4.2                                 Future Employees.  Any future Eligible
Employee will be eligible to become a Participant for the first full pay period
following the date on which he makes an initial election to participate (subject
to any limitations set forth herein).

ARTICLE V
Basic Deferral Participation

5.1                                 Election to Participate.  An Eligible
Employee may elect, by filing an Enrollment and Payment Agreement with the Plan
Administrator, a Compensation Deferral with respect to (i) Base Salary payable
in a Plan Year and (ii) Bonus Compensation earned for the Fiscal Year that ends
within the Plan Year and payable after the close of such Fiscal Year. 
Enrollment and Payment Agreements for all such Compensation Deferrals for a Plan
Year (or the Fiscal Year that ends in such Plan Year) must be filed with the
Plan Administrator on or before the November 30 immediately preceding the first
day of such Plan Year unless otherwise permitted by the Plan Administrator in
its sole discretion (but in such case, in no event later than the December 31
immediately preceding the first day of such Plan Year).  An individual who first
becomes an Eligible Employee in any Plan Year may file an initial partial-year
Enrollment and Payment Agreement, no later than 30 days after first becoming an
Eligible Employee, which shall be applicable to Base Salary payable for the
remainder of such Plan Year (but only for pay periods following the filing of
such election).  An individual who first becomes an Eligible Employee on or
after December 1 of any Plan Year but prior to December 31 of such Plan Year may
file an initial Enrollment and Payment Agreement, no later than such December
31, which shall be applicable to Base Salary for the next Plan Year and/or Bonus
Compensation earned for the Fiscal Year that ends within the next Plan Year and
payable after the close of such Fiscal Year.

Notwithstanding the foregoing, if an Eligible Employee attempts to file an
Enrollment and Payment Agreement election or take any other related action and
is unable to do so due to administrative error, or if an Eligible Employee’s
Enrollment and Payment Agreement election is not appropriately processed due to
administrative error, the Plan Administrator may, in its discretion, permit the
error to be corrected by allowing the Eligible Employee to make a new Enrollment
and Payment Agreement election. 

9


--------------------------------------------------------------------------------


Such election shall only be allowed to the extent permitted under Code Section
409A and the regulations and rulings promulgated thereunder.

5.2                                 Amount of Deferral Election.  Pursuant to
each Enrollment and Payment Agreement for a Plan Year a Participant shall
irrevocably elect to defer as a whole percentage (i) up to 50% of his or her
Base Salary for the applicable Plan Year (or remainder of the Plan Year, as the
case may be); and/or (ii) up to 100% of his or her Bonus Compensation (net of
required withholding) for the applicable Fiscal Year.

5.3                                 Deferral Limits.  The Plan Administrator may
change the minimum or maximum deferral percentages from time to time.  Any such
limits shall be communicated by the Plan Administrator prior to the due date for
the Enrollment and Payment Agreement.  Amounts deferred under this Plan will not
constitute compensation for any Company-sponsored qualified retirement plan.

5.4                                 Period of Commitment.  A Participant’s
Enrollment and Payment Agreement as to a Compensation Deferral shall remain in
effect only for the immediately succeeding Plan or Fiscal Year (or the remainder
of the current year, as applicable), unless otherwise allowed by the Plan
Administrator in its sole discretion.

5.5                                 Change of Status.  If the Plan
Administrator, in its sole discretion, determines that the Participant no longer
qualifies as an Eligible Employee, the Participant’s most recent Compensation
Deferral shall terminate with respect to compensation earned after the effective
date of such determination, and the employee shall thereafter be prohibited from
making Compensation Deferrals unless otherwise determined by the Plan
Administrator in its sole discretion.

5.6                                 Vesting of Compensation Deferrals. 
Compensation Deferrals, and earnings credited thereon, shall be 100% vested at
all times (subject to Section 10.12).

ARTICLE VI
Spillover Participation/Matching, Company and Discretionary Credits

6.1                                 Spillover Election.  Any Eligible Employee
may elect to make Spillover Deferrals for a Plan Year.  Such election may be
made by filing an Enrollment and Payment Agreement with the Plan Administrator
on or before the November 30 immediately preceding the first day of such Plan
Year unless otherwise permitted by the Plan Administrator in its sole discretion
(but in such case, in no event later than the December 31 immediately preceding
the first day of such Plan Year).  Such election shall be deemed an irrevocable
commitment by such Participant to defer hereunder a percentage of his or her
periodic Compensation equal to the Participant’s RSIP Election for such Plan
Year, with such deferrals commencing at the time the Participant’s pretax RSIP
contributions are suspended for the Plan Year as the result of the imposition of
any limitation under applicable law or any procedure established by the Plan
Administrator in accordance with applicable law and continuing for the remainder
of the Plan Year; provided that a Participant who elects to make Spillover
Deferrals will be deemed to have

10


--------------------------------------------------------------------------------


made a commitment to maintain his or her RSIP Election in effect for the entire
Plan Year (up to the time of such suspension) without change.

Notwithstanding the foregoing, if an Eligible Employee attempts to file an
Enrollment and Payment Agreement election or take any other related action and
is unable to do so due to administrative error, or if an Eligible Employee’s
Enrollment and Payment Agreement election is not appropriately processed due to
administrative error, the Plan Administrator may, in its discretion, permit the
error to be corrected by allowing the Eligible Employee to make a new Enrollment
and Payment Agreement election.  Such election shall only be allowed to the
extent permitted under Code Section 409A and the regulations and rulings
promulgated thereunder.

6.2                                 Matching Credits.  An Eligible Employee who
has elected to make Compensation Deferrals for a Plan Year shall receive
Matching Credits, equal to the Participant’s Maximum Matching Percentage
multiplied by (i) the dollar amount of the Participant’s Compensation Deferrals
under Section 5.1 for such Plan Year on Compensation up to the applicable annual
dollar limitation set forth in Section 401(a)(17) of the Code, and (ii) the
amount of Compensation for such Plan Year from which Spillover Deferrals (if
any) are made under Section 6.1 (disregarding any such Compensation that exceeds
the applicable annual dollar limitation set forth in Section 401(a)(17) of the
Code).  Matching Credits shall be credited to a Participant’s Account at such
time or times as may be determined by the Plan Administrator in its sole
discretion, but in no event less frequently than annually.

6.3                                 Company Credits.  A Participant who is an
Eligible Employee for purposes of this Section 6.3 for any Plan Year shall
receive Company Credits for such Plan Year in an amount equal to the
Participant’s Maximum Matching Percentage for such Plan Year multiplied by the
Participant’s Compensation in excess of the annual dollar limitation set forth
in Section 401(a)(17) of the Code for such Plan Year.  Company Credits shall be
credited to a Participant’s Account at such time or times as may be determined
by the Plan Administrator in its sole discretion, but in no event less
frequently than annually, as of the last day of a Plan Year.  A Participant who
has elected to make Compensation Deferrals for a Plan Year, and who receives a
Company Credit for such Plan Year, shall have the portion of his or her Account
attributable to such Company Credit, if vested, distributed as specified in his
or her Enrollment and Payment Agreement for such Plan Year.  A Participant who
has not elected to make Compensation Deferrals for a Plan Year, but who receives
a Company Credit for such Plan Year (and has not previously received any Company
Credit under the Plan), shall file with the Plan Administrator an Enrollment and
Payment Agreement as soon as practicable (but no later than 30 days) after
becoming eligible for such Company Credit, electing the timing and form of
payment of the portion of the Participant’s Account attributable to such Company
Credit, if vested.  Such election shall be deemed to apply also to any Company
Credit received in any future Plan Year for which the Participant does not have
in effect an Enrollment and Payment Agreement.  If such Participant does not
file an Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his or her Account attributable to such Company Credit, and each Company Credit
received in a future Plan Year for which the

11


--------------------------------------------------------------------------------


Participant does not have in effect an Enrollment and Payment Agreement, paid
(if vested) as an In-Service Payment in a single lump sum in the fifth Plan Year
following the Plan Year for which each such Company Credit was received.

6.4                                 Discretionary Credits.  A Participant who is
an Eligible Employee for any Plan Year may receive a Discretionary Credit for
such Plan Year.  Such credit shall be in such amount as may be determined by the
Company in its sole discretion, and shall be credited to the Participant’s
Account at such time or times as may be determined by the Company in its sole
discretion.  A Participant who has elected to make Compensation Deferrals for a
Plan Year, and who receives a Discretionary Credit for such Plan Year, shall
have the portion of his or her Account attributable to such Discretionary Credit
(if vested) distributed as specified in his or her Enrollment and Payment
Agreement for such Plan Year.  A Participant who has not elected to make
Compensation Deferrals for a Plan Year, but who receives a Discretionary Credit
for such Plan Year (and has not previously received any Discretionary Credit
under the Plan), shall file with the Plan Administrator an Enrollment and
Payment Agreement as soon as practicable (but no later than 30 days) after
becoming eligible for such Discretionary Credit, electing the timing and form of
payment of the portion of the Participant’s Account attributable to such
Discretionary Credit (if vested).  Such election shall be deemed to apply also
to any Discretionary Credit received in any future Plan Year for which the
Participant does not have in effect an Enrollment and Payment Agreement.  If
such Participant does not file an Enrollment and Payment Agreement by the date
specified by the Plan Administrator, he or she shall be deemed to have elected
to have the portion of his or her Account attributable to such Discretionary
Credit, and each Discretionary Credit received in a future Plan Year for which
the Participant does not have in effect an Enrollment and Payment Agreement,
paid (if vested) as an In-Service Payment in a single lump sum in the fifth Plan
Year following the Plan Year for which each such Discretionary Credit was
received.

6.5                                 Vesting of Matching, Company and
Discretionary Credits.  The portion of a Participant’s Account attributable to
Matching Credits and Company Credits shall become 100% vested upon the
completion of three Years of Service (subject to Section 10.12).  The portion of
a Participant’s Account attributable to Matching Credits and Company Credits
shall also become 100% vested (i) if his or her employment terminates by reason
of his or her death, Disability or Retirement, or (ii) upon the occurrence of a
Change of Control (subject in each case to Section 10.12).  The portion of a
Participant’s Account attributable to Discretionary Credits shall become 100%
vested upon the date and/or upon the occurrence of the event(s) specified by the
Company in its sole discretion (subject to Section 10.12).

ARTICLE VII
Participant Account

7.1                                 Establishment of Account.  The Plan
Administrator shall establish and maintain an Account with respect to each
Participant’s annual Compensation Deferrals, Matching Credits, Company Credits,
and/or Discretionary Credits hereunder, as applicable, and amounts directly
transferred from the Tyco SSRP as of the Effective

12


--------------------------------------------------------------------------------


Date, if any, on behalf of such Participant.  Compensation Deferrals pursuant to
Section 5.1 and Spillover Deferrals pursuant to Section 6.1 shall be credited by
the Plan Administrator to the Participant’s Account as soon as practicable after
the date on which such Compensation would otherwise have been paid, in
accordance with the Participant’s election.  The Participant’s Account shall be
reduced by the amount of payments made to the Participant or the Participant’s
Beneficiary pursuant to this Plan and by any forfeitures.

7.2                                 Earnings (or Losses) on Account. 
Participants must designate, on an Enrollment and Payment Agreement or by such
other means as may be established by the Plan Administrator, the portion of the
credits to their Account that shall be allocated among the various Measurement
Funds.  In default of such designation, credits to a Participant’s Account shall
be allocated to one or more default Measurement Funds as determined by the Plan
Administrator in its sole discretion.  A Participant’s Account shall be credited
with all deemed earnings (or losses) generated by the Measurement Funds, as
elected by the Participant, on each business day for the sole purpose of
determining the amount of earnings to be credited or debited to such Account as
if the designated balance of the Account had been invested in the applicable
Measurement Fund.  Notwithstanding that the rates of return credited to a
Participant’s Accounts are based upon the actual performance of the
corresponding Measurement Funds, the Company shall not be obligated to invest
any amount credited to a Participant’s Account under this Plan in such
Measurement Funds or in any other investment funds.  Upon notice to the Plan
Administrator in the manner it prescribes, a Participant may reallocate the
Funds to which his or her Account is deemed to be allocated.

7.3                                 Valuation of Account.  The value of a
Participant’s Account as of any date shall equal the amounts theretofore
credited to such Account, including any earnings (positive or negative) deemed
to be earned on such Account in accordance with Section 7.2, less the amounts
theretofore deducted from such Account.

7.4                                 Statement of Account.  The Plan
Administrator shall provide or make available to each Participant (including
electronically), not less frequently than quarterly, a statement in such form as
the Plan Administrator deems desirable setting forth the balance standing to the
credit of his or her Account.

7.5                                 Payments from Account.  Any payment made to
or on behalf of a Participant from his or her Account in an amount which is less
than the entire balance of his or her Account shall be made pro rata from each
of the Measurement Funds to which such Account is then allocated.

7.6                                 Separate Accounting.  If and to the extent
required for the proper administration of the vesting or payments provisions of
the Plan, the Plan Administrator may segregate a Participant’s Account into
subaccounts on the books and records of the Plan, all of which subaccounts
shall, together, constitute the Participant’s Account.

13


--------------------------------------------------------------------------------


ARTICLE VIII
Payments to Participants

8.1                                 Annual Election.  Except as otherwise
provided in Section 6.3, 6.4, 8.3 or 8.4, any portion of the Participant’s
Account attributable to his or her Compensation Deferrals, vested Matching
Credits, vested Company Credits or vested Discretionary Credits for a Plan Year
shall be distributed as a payment to be made or to commence following the
Participant’s Termination Date (“Termination Payment”) or as a payment to be
made or to commence at a specified date, without reference to the Participant’s
termination of employment (an “In-Service Payment”).  Termination Payments and
In-Service Payments shall be made by one of the following methods, as elected by
the Participant in the Enrollment and Payment Agreement filed with the Plan
Administrator for such Plan Year: (i) one lump sum; or (ii) annual installments
payable over a maximum of 15 years.  A Termination Payment shall be made, or
shall commence, on or as soon as practicable after March 1 of the year following
the year in which the Participant’s Termination Date occurs.  An In-Service
Payment shall be made, or shall commence, on or as soon as practicable after
March 1st of the payment year designated by the Participant in the applicable
Enrollment and Payment Agreement, which year shall be no earlier than the fifth
Plan Year following the Plan Year for which the initial filing of the Enrollment
and Payment Agreement was made with respect to that In-Service Payment
(provided, that if the Participant’s employment terminates before the scheduled
payment year for one or more In-Service Payments, and the Participant is not
reemployed before the last day of the year in which such termination occurs,
such payment shall instead be made, or shall commence, on or as soon as
practicable after March 1 of the year following the year in which the
Participant’s Termination Date occurs).

8.2                                 Change in Election.  Subject to Section
10.20, a Participant may change the payment date and/or the form of an existing
In-Service Payment election for a Plan Year by filing a new payment election, in
the form specified by the Plan Administrator, at least 12 months prior to the
original payment date (in the case of installment payments, the date of the
first scheduled installment payment), provided that such new election delays the
payment year by at least five years from the original payment year, and
provided, further, that such change in election shall not be effective until 12
months from the date it is filed.  No change in payment date or form of payment
may be made with respect to a Termination Payment once elected.  In addition, a
Participant’s reemployment following the commencement of installment payments
shall not cause any suspension or interruption in such installment payments.

8.3                                 Cash-Out Payments.  Notwithstanding any
election made under Section 8.1 or Section 8.2, if (i) the total value of the
Participant’s Account on the first day of the Plan Year following his or her
Termination Date is less than $5000, or (ii) the Participant’s termination is
due to voluntary resignation (other than Retirement or Disability), then the
Participant’s Account shall be paid to the Participant in one lump sum on or as
soon as practicable after March 1 of the year following the year in which the
Participant’s Termination Date occurs.

14


--------------------------------------------------------------------------------


8.4                                 Death or Disability Benefit.  Upon the death
or Disability of a Participant, the Participant or the Participant’s
Beneficiary, as applicable, shall be paid the balance in his or her Account in
the form of a lump sum payment, with such payment to be made as soon as
practicable after the calendar quarter in which occurs such Participant’s death
or Disability.  Such payment shall be in an amount equal to the value of the
Participant’s Account of the last day of the calendar quarter following the
Participant’s death or Disability, with the Measurement Funds being deemed to
have been liquidated on that date to make the payment.

8.5                                 Valuation of Payments.  Any lump sum benefit
under Sections 8.1, 8.2 or 8.3 shall be payable in an amount equal to the value
of the Participant’s Account (or relevant portion thereof) as of the December 31
preceding the relevant payment date, with the Measurement Funds being deemed to
have been liquidated on that date to make the payment.  The first annual
installment payment in a series of installment payments shall be equal to (i)
the value of the Participant’s Account (or relevant portion thereof) as of the
December 31 preceding the relevant payment date, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment, divided
by (ii) the number of installment payments elected by the Participant.  The
remaining installments shall be paid in an amount equal to (a) the value of such
Account (or relevant portion thereof) as of the December 31 preceding the
relevant payment date, with the Measurement Funds being deemed to have been
liquidated on that date to make the payment, divided by (b) the number of
remaining unpaid installment payments.

8.6                                 Unforeseeable Emergency.  In the event that
the Plan Administrator, upon written request of a Participant, determines that
the Participant has suffered an “unforeseeable emergency” within the meaning of
Code Section 409A(a)(2)(B)(ii), the Participant shall be paid from that portion
of his or her Account resulting from Compensation Deferrals, as soon as
practicable following such determination, an amount necessary to meet the
emergency, after deduction of any and all taxes as may be required pursuant to
Section 8.7 (but in no event to exceed the maximum permitted amount determined
under Code Section 409A(a)(2)(B)(ii)).

8.7                                 Withholding Taxes.  The Company may make
such provisions and take such action as it may deem necessary or appropriate for
the withholding of any taxes which the Company is required by any law or
regulation of any governmental authority, whether federal, state or local, to
withhold in connection with any benefits under the Plan, including, but not
limited to, the withholding of appropriate sums from any amount otherwise
payable to the Participant (or his or her Beneficiary).  Each Participant,
however, shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

8.8                                 Effect of Payment.  The full payment of the
applicable benefit under this Article VIII shall completely discharge all
obligations on the part of the Company to the Participant (and each Beneficiary)
with respect to the operation of this Plan, and the Participant’s (and
Beneficiary’s) rights under this Plan shall terminate.

15


--------------------------------------------------------------------------------


ARTICLE IX
Claims Procedures

9.1                                 Filing a Claim.  Any controversy or claim
arising out of or relating to the Plan shall be filed in writing with the Plan
Administrator in accordance with the Plan Administrator’s procedures.  The Plan
Administrator shall make all determinations concerning such claim.  Any decision
by the Plan Administrator denying such claim shall be in writing using language
calculated to be understood by the Participant and shall be delivered to the
Participant or Beneficiary filing the claim (“Claimant”).

(a)                                  In General.  Notice of a denial of benefits
(other than Disability benefits) will be provided within 90 days of the Plan
Administrator’s receipt of the Claimant’s claim for benefits. If the Plan
Administrator determines that it needs additional time to review the claim, the
Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.

(b)                                 Disability Benefits.  Notice of denial of
Disability benefits will be provided within 45 days of the Plan Administrator’s
receipt of the Claimant’s claim for Disability benefits (unless such period is
extended, as provided below).  If the Plan Administrator determines that it
needs additional time to review the Disability claim, the 45-day period may be
extended by the Plan Administrator for up to 30 days.  The Plan Administrator
will provide the Claimant with a notice of the extension before the end of the
initial 45-day period.  If the Plan Administrator determines that a decision
cannot be made within the first 30-day extension due to matters beyond the
control of the Plan Administrator, the period for making a determination may be
further extended for an additional 30 days.  If such an additional extension is
necessary, the Plan Administrator shall notify the Claimant prior to the
expiration of the initial 30-day extension.  Any notice of extension shall
indicate the circumstances necessitating the extension of time, the date by
which the Plan Administrator expects to furnish a notice of decision, the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and any additional information needed to
resolve those issues.  A Claimant will be provided a minimum of 45 days to
submit any necessary additional information to the Plan Administrator.  In the
event that a 30-day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.

(c)                                  Contents of Notice.  If a claim for
benefits is completely or partially denied, notice of such denial shall include
a written explanation, using language calculated to be understood by the
Participant.

16


--------------------------------------------------------------------------------


(i)                                     The decision shall set forth (a) the
specific reason or reasons for such denial, (b) specific reference(s) to the
relevant provision(s) of this Plan on which such denial is based, (c) a
description, where appropriate, as to how the Claimant can perfect the claim,
including a description of any additional material or information necessary to
complete the claim and why such material or information is necessary, (d) the
appropriate information as to the steps to be taken if the Participant wishes to
submit the claim for review, (e) the time limits for requesting a review under
Section 9.2, and (f) a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse decision on review.

(ii)                                  In the case of a complete or partial
denial of a Disability benefit claim, the notice shall also provide a statement
that the Plan Administrator will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.

9.2                                 Appeal of Denied Claims.  A Claimant whose
claim has been completely or partially denied shall be entitled to appeal the
claim denial by filing a written appeal with the Plan Administrator within the
deadlines described below.  A Claimant (or his or her authorized representative)
who timely requests a review of the denied claim may review, upon request and
free of charge, copies of all documents, records and other information relevant
to the denial and may submit written comments, documents, records and other
information relevant to the claim to the Plan Administrator.  All written
comments, documents, records, and other information shall be considered
“relevant” if the information (a) was relied upon in making a benefits
determination, (b) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (c) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Plan Administrator may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

(a)                                  In General.  Appeal of a denied benefits
claim (other than a Disability benefits claim) must be filed in writing with the
Plan Administrator no later than 60 days after receipt of the written
notification of such claim denial.  The Plan Administrator shall make its
decision regarding the merits of the denied claim within 60 days following
receipt of the appeal (or within 120 days after such receipt in a case where
there are special circumstances requiring an extension of time for reviewing the
appealed claim).  If an extension of time for reviewing the appeal is required,
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the determination on review.  The review will
take into account comments, documents, records and other information submitted
by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.

17


--------------------------------------------------------------------------------


(b)                                 Disability Benefits.  Appeal of a denied
Disability benefits claim must be filed in writing with the Plan Administrator
no later than 180 days after receipt of the notification of such claim denial. 
The review shall be conducted by the Plan Administrator (exclusive of the person
who made the initial adverse decision or such person’s subordinate).  In
reviewing the appeal, the Plan Administrator shall (1) not afford deference to
the initial denial of the claim, (2) consult a medical professional who has
appropriate training and experience in the field of medicine relating to the
Claimant’s disability and who was neither consulted as part of the initial
denial nor is the subordinate of such individual, and (3) identify the medical
or vocational experts whose advice was obtained with respect to the initial
benefit denial, without regard to whether the advice was relied upon in making
the decision.  The Plan Administrator shall make its decision regarding the
merits of the denied claim within 45 days following receipt of the appeal or
within 90 days after such receipt, in a case where there are special
circumstances requiring an extension of time for reviewing the appealed claim. 
If an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Plan Administrator expects to render the determination on review.  Following
its review of any additional information submitted by the Claimant, the Plan
Administrator shall render a decision on its review of the denied claim.

(c)                                  Contents of Notice.  If a benefits claim is
completely or partially denied on review, notice of such denial shall set forth
the reasons for denial in language calculated to be understood by the
Participant.

(i)                                     The decision on review shall set forth
(a) the specific reason or reasons for the denial, (b) specific reference(s) to
the relevant provision(s) of this Plan on which the denial is based, (c) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, or other
information relevant (as defined above) to the Claimant’s claim, and (d) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

(ii)                                  For the denial of a Disability benefit,
the notice will also include a statement that the Plan Administrator will
provide, upon request and free of charge:  (a) any internal rule, guideline,
protocol or other similar criterion relied upon in making the decision, and (b)
any medical opinion relied upon to make the decision.

9.3                                 Legal Action.  A Claimant may not bring any
legal action relating to a claim for benefits under the Plan unless and until
the Claimant has followed the claims procedures under the Plan and exhausted his
or her administrative remedies under such claims procedures.

18


--------------------------------------------------------------------------------


9.4                                 Discretion of the Plan Administrator.  All
interpretations, determinations and decisions of the Plan Administrator with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

ARTICLE X
Miscellaneous

10.1                           Protective Provisions.  Each Participant and
Beneficiary shall cooperate with the Plan Administrator by furnishing any and
all information requested by the Plan Administrator in order to facilitate the
payment of benefits hereunder.  If a Participant or Beneficiary refuses to
cooperate with the Plan Administrator, the Company shall have no further
obligation to the Participant or Beneficiary under the Plan, other than payment
of the then-current balance of the Participant’s Accounts in accordance with
prior elections and subject to Section 10.12.

10.2                           Inability to Locate Participant or Beneficiary. 
In the event that the Plan Administrator is unable to locate a Participant or
Beneficiary within two years following the date the Participant was to commence
receiving payment, the entire amount allocated to the Participant’s Account
shall be forfeited.  If, after such forfeiture, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings from the date payment was to commence pursuant to Article VIII.

10.3                           Designation of Beneficiary.  Each Participant may
designate in writing a Beneficiary or Beneficiaries (which Beneficiary may be an
entity other than a natural person if approved by the Plan Administrator in its
sole discretion) to receive any payments which may be made under the Plan
following the Participant’s death.  No Beneficiary designation shall become
effective until it is in writing and it is filed with the Plan Administrator.  A
Beneficiary designation under the Plan may be separate from all other
retirement-type plans sponsored by the Company.  Such designation may be changed
or canceled by the Participant at any time without the consent of any such
Beneficiary.  Any such designation, change or cancellation must be made in a
form approved by the Plan Administrator and shall not be effective until
received by the Plan Administrator or its designee.  If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries have predeceased the
Participant, the Beneficiary shall be the Participant’s estate.  If a
Participant designates more than one Beneficiary, the interests of such
Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise.

10.4                           No Contract of Employment.  Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Participant, or any person whosoever, the right to be retained in the
service of the Company, and all Participants and other employees shall remain
subject to discharge to the same extent as if the Plan had never been adopted.

19


--------------------------------------------------------------------------------


10.5                           No Limitation on Company Actions.  Nothing
contained in the Plan shall be construed to prevent the Company from taking any
action which is deemed by it to be appropriate or in its best interest.  No
Participant, Beneficiary, or other person shall have any claim against the
Company as a result of such action.

10.6                           Obligations to Company.  If a Participant becomes
entitled to a payment of benefits under the Plan, and if at such time the
Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the Company, then the Company may offset such
amount owed to it against the amount of benefits otherwise distributable.  Such
determination shall be made by the Plan Administrator in its sole discretion.

10.7                           No Liability for Action or Omission.  Neither the
Company nor any director, officer or employee of the Company shall be
responsible or liable in any manner to any Participant, Beneficiary or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits, or the
interpretation and administration of this Plan.

10.8                           Nonalienation of Benefits.  Except as otherwise
specifically provided herein, all amounts payable hereunder shall be paid only
to the person or persons designated by the Plan and not to any other person or
corporation.  No part of a Participant’s Account shall be liable for the debts,
contracts, or engagements of any Participant, or his or her Beneficiary or
successors in interest, nor shall such accounts of a Participant be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever.  If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any payment from the Plan, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Plan Administrator
shall direct.  Notwithstanding the foregoing, all or a portion of a
Participant’s Account may be awarded to an “alternate payee” (within the meaning
of Section 206(d)(3)(K) of ERISA) if and to the extent so provided in a
judgment, decree or order that, in the Committee’s sole discretion, would meet
the applicable requirements for qualification as a “qualified domestic relations
order” (within the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were
subject to the provisions of Section 206(d) of ERISA.

10.9                           Liability for Benefit Payments.  The obligation
to pay or provide for payment of a benefit hereunder to any Participant or his
or her Beneficiary shall, at all times, be the sole and exclusive liability and
responsibility of the company that employed the Participant immediately prior to
the event giving rise to a payment obligation (the “Responsible Company”).  No
other company or parent, affiliated, subsidiary or associated company shall be
liable or responsible for such payment, and nothing in this Plan shall be
construed as creating or imposing any joint or shared liability for any such
payment (other than the Covidien guarantee set forth in Section 10.10 below). 
The fact

20


--------------------------------------------------------------------------------


that a company or a parent, affiliated, subsidiary or associated company other
than the Responsible Company actually makes one or more payments to a
Participant or his or her Beneficiary shall not be deemed a waiver of this
provision; rather, any such payment shall be deemed to have been made on behalf
of and for the account of the Responsible Company.

10.10                     Covidien Guarantee.  Covidien guarantees the payment
by the Responsible Company (as defined in Section 10.9) of any benefits provided
for or contemplated under this Plan which either (i) the Responsible Company
concedes are due and owing to a Participant or Beneficiary or (ii) are finally
determined to be due and owing to a Participant or Beneficiary, but which in
either case the Responsible Company fails to pay.

10.11                     Unfunded Status of Plan.  The Plan is intended to
constitute an “unfunded” deferred and supplemental retirement compensation plan
for Participants, with all benefits payable hereunder constituting an unfunded
contractual payment obligation of the Company.  Nothing contained in the Plan,
and no action taken pursuant to the Plan, shall create or be construed to create
a trust of any kind.  The Company shall reflect on its books the Participants’
interests hereunder, but no Participant or any other person shall under any
circumstances acquire any property interest in any specific assets of the
Company.  Nothing contained in this Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or other person.  A Participant’s right to receive
payments under the Plan shall be no greater than the right of an unsecured
general creditor of the Company.  Except to the extent that the Company
determines that a “rabbi” trust may be established in connection with the Plan,
all payments shall be made from the general funds of the Company, and no special
or separate fund shall be established and no segregation of assets shall be made
to assure payment.  The Company’s obligations under this Plan are not assignable
or transferable except to (i) any corporation or partnership which acquires all
or substantially all of the Company’s assets or (ii) any corporation or
partnership into which the Company may be merged or consolidated.  The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s Beneficiaries, heirs, executors, administrators or successors in
interest.

10.12                     Forfeiture for Cause.  Notwithstanding any other
provision of this Plan, if a Participant’s employment is terminated for Cause,
or if the Plan Administrator determines that a Participant whose employment
terminates for any other reason had engaged in conduct prior to his or her
termination which would have constituted Cause, then the Plan Administrator may
determine in its sole discretion that such Participant’s Account under the Plan
shall be forfeited and shall not be payable hereunder.

10.13                     Governing Law.  This Plan shall be construed in
accordance with and governed by the laws of the Commonwealth of Massachusetts to
the extent not superseded by federal law, without reference to the principles of
conflict of laws.

10.14                     Severability of Provisions.  If any provision of this
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other

21


--------------------------------------------------------------------------------


provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

10.15                     Headings and Captions.  The headings and captions
herein are provided for reference and convenience only, shall not be considered
part of the Plan, and shall not be employed in the construction of the Plan.

10.16                     Gender, Singular and Plural.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may read as the plural and the plural as the singular.

10.17                     Notice.  Any notice or filing required or permitted to
be given to the Plan Administrator under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the Plan
Administrator, Covidien Supplemental Savings and Retirement Plan, c/o Covidien
HR Benefits, 15 Hampshire Street, Mansfield MA, 02048 or to such other person or
entity as the Plan Administrator may designate from time to time.  Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

10.18                     Amendment and Termination.  The Plan may be amended,
suspended, or terminated at any time by the Company in its sole discretion;
provided, however, that no such amendment, suspension or termination shall
result in any reduction in the value of a Participant’s Account determined as of
the effective date of such amendment.  In addition, the Plan, and/or the terms
of any election made hereunder, may be amended at any time and in any respect by
the Company or by the Plan Administrator if and to the extent recommended by
counsel in order to conform to the requirements of Code Section 409A and
regulations thereunder or to any other Code Section or regulation that bears on
the tax-deferred character of the benefits provided hereunder or to maintain the
tax-qualified status of the RSIP.  In the event of any suspension or termination
of the Plan, payment of Participants’ Accounts shall be made under and in
accordance with the terms of the Plan and the applicable elections (except that
the Plan Administrator may determine, in its sole discretion, to accelerate
payments to all Participants if and to the extent that such acceleration is
permitted under Code Section 409A and regulations thereunder).

10.19                     Delay of Payment for Specified Employees. 
Notwithstanding any provision of this Plan to the contrary, in the case of any
Participant who is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i), no distribution under this Plan may be made, or may commence,
before the date which is six months after the date of such Participant’s
“separation from service” within the meaning of Code Section 409A(a)(2)(B)(i)
(or, if earlier, the date of the Participant’s death).

10.20                     Special Rule Regarding Election Changes in 2005, 2006
and 2007.  To the extent permitted under the provisions of Internal Revenue
Service Notice 2005-1, A-19(c) and subsequent related guidance, the Company may,
in its sole discretion, permit a

22


--------------------------------------------------------------------------------


Participant to modify an existing election with respect to the timing and form
of payment of the Participant’s Account hereunder without regard to the
limitations set forth in Section 8.2, so long as: (i) such modification is made
on or before December 31, 2007 (or, in the case of any amount that would have
been payable in 2007, December 31, 2006, or, in the case of any amount that
would have been payable in 2006, December 31, 2005), and (ii) such modified
election is consistent with the provisions of Sections 8.1 and 10.19 hereof.

IN WITNESS WHEREOF, this restated and amended Plan has been duly signed for and
on behalf of the Company on the 30th day of June, 2007.

 

TYCO HEALTHCARE GROUP LP

 

 

 

 

 

By:

/s/ John H. Masterson

 

 

 

John H. Masterson

 

 

Vice President and Secretary

 

23


--------------------------------------------------------------------------------